                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

DEVIN D. BROWN,                              )
                                             )
              Plaintiff,                     )
                                             )
v.                                           )       No.:   3:20-CV-9-TAV-HBG
                                             )
ANDERSON COUNTY, TN,                         )
SOUTHERN HEALTH PARTNERS,                    )
STATE OF TENNESSEE,                          )
SHERIFF BARKER,                              )
CHIEF PARKER,                                )
CAPTAIN VOWELL,                              )
LT. FENTON,                                  )
SGT. HARTSFIELD,                             )
CORPORAL ROBERTS,                            )
DEPUTY ALLEN,                                )
NURSE MATTHEWS, and                          )
NURSE HUDSON,                                )
                                             )
              Defendants.                    )


                              MEMORANDUM OPINION

       This pro se prisoner’s amended complaint for violation of 42 U.S.C. 1983 is before

the Court for screening pursuant to the Prison Litigation Reform Act (“PLRA”) [Doc. 7].

I.     Background

       This § 1983 action was initiated as a multi-plaintiff lawsuit [Doc. 1]. On January 7,

2020, the Court severed the multi-plaintiff action and opened the instant civil action

[Doc. 5 p. 2]. The Court ordered Plaintiff to complete a § 1983 form and return it to the

Court within fourteen (14) days [Id.].
       On January 13, 2020, the Court received Plaintiff’s amended complaint, which

alleges that on June 17, 2019, Plaintiff, while housed at the Anderson County Detention

Facility (“ACDF”), requested medical treatment for a shoulder injury and received no

treatment [Doc. 7 p. 4]. He contends that he filed a grievance regarding the lack of

treatment on July 1, 2019, but that he still was not provided treatment [Id.].

II.    Screening Standards

       Under the PLRA, district courts must screen prisoner complaints and shall, at any

time, sua sponte dismiss any claims that are frivolous or malicious, fail to state a claim on

which relief may be granted, or are against a defendant who is immune. 28 U.S.C.

§§ 1915(e)(2)(B), 1915A; see Benson v. O’Brian, 179 F.3d 1014, 15–16 (6th Cir. 1999).

The dismissal standard articulated by the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662

(2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), “governs dismissals

for failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant

statutory language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468,

470–71 (6th Cir. 2010). Thus, to survive an initial review under the PLRA, a complaint

“must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). Courts

liberally construe pro se pleadings filed in civil rights cases and hold them to a less stringent

standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520

(1972).




                                               2
       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he

was deprived of a federal right by a person acting under color of state law. Braley v. City

of Pontiac, 906 F.2d 220, 223 (6th Cir. 1990) (“Section 1983 does not itself create any

constitutional rights; it creates a right of action for the vindication of constitutional

guarantees found elsewhere”).

III.   Analysis

       A prison authority’s deliberate indifference to an inmate’s serious medical needs

violates the Eighth Amendment.        See Estelle v. Gamble, 429 U.S. 97, 104 (1976).

Negligence is insufficient to establish liability; deliberate indifference requires a mental

state amounting to criminal recklessness. Santiago v. Ringle, 734 F.3d 585, 591 (6th Cir.

2013) (citing Farmer v. Brennan, 511 U.S. 825, 839–40 (1994)). Under this standard, a

State actor is not liable under § 1983 unless the plaintiff alleges facts which, if true, would

demonstrate that the prison official (1) knew that the inmate faced a substantial risk of

serious harm; and (2) disregarded that risk by failing to take reasonable measures to abate

it. Farmer, 511 U.S. at 847.

       In this case, Plaintiff alleges only that he requested medical care for an unspecified

shoulder injury and received no “treatment” [Doc. 7 p. 4]. He does not allege that his

medical need was serious, nor does he allege that it was ignored outright, such that he did

not receive any sort of evaluation or examination by medical personnel [See id.]. Rather,

Plaintiff alleges only that he did not receive some treatment that he believed necessary.




                                              3
However, a prisoner’s subjective belief that he should receive treatment that medical

professionals have not provided, without more, does not state a § 1983 claim for relief. See

Estelle, 429 U.S. at 107 (“The question of whether . . . treatment is indicated is a classic

example of a matter for medical judgment.”)

       Assuming, arguendo, that Plaintiff’s allegations were sufficient for the Court to

infer that he was denied constitutionally adequate medical treatment, the Court nonetheless

determines that Plaintiff has failed to identify a legally responsible party. Plaintiff seeks

to hold the following entities responsible for the harm alleged in the instant complaint:

Anderson County, Tennessee; Southern Health Partners (the detention facility’s contract

medical provider); and the State of Tennessee. However, there is no basis in the complaint

to infer that Plaintiff was denied medical treatment pursuant to any policy or custom of the

County or its contract medical provider, and therefore, he cannot sustain a claim against

these Defendants. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690–91 (1978)

(holding local governments can be sued under § 1983 for constitutional deprivations made

pursuant to custom or policy); Miller v. Sanilac, 606 F.3d 240, 254–55 (6th Cir. 2010)

(holding plaintiff must show that a “policy or custom of company was the ‘moving force’

behind the alleged deprivation of the plaintiff’s rights” to prevail in a § 1983 action

(quoting Powers v. Hamilton Cty. Pub. Def. Comm’n, 501 F.3d 592, 606–07 (6th Cir.

2007))). Additionally, the Eleventh Amendment to the United States Constitution bars

Plaintiff’s claims for damages against the State of Tennessee. See Pennhurst State Sch. &




                                             4
Hosp. v. Halderman, 465 U.S. 89, 100 (1984); Quern v. Jordan, 440 U.S. 332, 337–45

(1979); Berndt v. Tennessee, 796 F.2d 879, 881 (6th Cir. 1986) (noting that Tennessee has

not waived immunity to suits under § 1983). Therefore, Plaintiff has failed to state a claim

against these Defendants, and they will be DISMISSED.

       Furthermore, the Court finds that Plaintiff has failed to allege facts from which the

Court could infer that any individual Defendant was personally involved in any alleged

violation of § 1983, and therefore, he may not sustain a claim against the individual

Defendants. See West v. Atkins, 487 U.S. 42, 50 (1982) (holding each defendant can only

be held liable for his own actions or failure to act while exercising his responsibilities under

the law); Gilmore v. Corr. Corp. of Am., 92 F. App’x 188, 190 (6th Cir. 2004) (“Merely

listing names in the caption of the complaint and alleging constitutional violations in the

body of the complaint is not enough to sustain recovery under § 1983.”); Frazier v.

Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (providing that “a complaint must allege

that the defendants were personally involved in the alleged deprivation of federal rights”

to state a claim upon which relief may be granted). Therefore, the individually named

Defendants will be DISMISSED.

IV.    CONCLUSION

       For the reasons set forth above, Plaintiff’s complaint fails to state a claim upon

which relief may be granted under § 1983. Accordingly, this action will be DISMISSED

pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A.




                                               5
      The Court CERTIFIES that any appeal from this action would not be taken in good

faith and would be totally frivolous. See Rule 24 of the Federal Rules of Appellate

Procedure.

      AN APPROPRIATE ORDER WILL ENTER.

      ENTER:


                                s/ Thomas A. Varlan
                                UNITED STATES DISTRICT JUDGE




                                         6
